Christopher C. McGrath, S.
The claimant is a physician on the staff of a New York City municipal hospital. He has filed a claim for services rendered to the decedent after the said decedent became an emergency patient at the hospital as the result of injuries sustained in an automobile accident.
The notice of claim served upon the administratrix on behalf of the physician-claimant specifies that he relies on the provisions of subdivision c of section 585 of the New York City Charter (as amd. by Local Laws, 1943, No. 49 of City of New York) as supporting his right to charge a fair and reasonable snm for the professional services rendered to the decedent. The pertinent portion of this section provides that: “ Members of the medical staff who are serving on the in-service of a hospital as part-time clinicians shall serve without compensation for any service in the wards of the hospital, except that they may accept medical fees for services rendered by them to patients * * * who recover damages from cases in tort ”.
Although the claimant does not have a “ doctor’s lien ” on the proceeds of the settlement of the tort action as is granted hospitals under subdivision 1 of section 189 of the Lien Law, *734he does have the right in this accounting proceeding to a determination by this court of his claim as an ordinary creditor of the decedent (Reardon v. Spagna, 205 Misc. 196, revd. on other grounds, 284 App. Div. 975; Viviani v. Howard Johnson’s, 130 N. Y. S. 2d 331; Woodley v. National Transp. Co., 208 Misc. 732).
This matter is placed on the calendar of this court for December 10, 1956 at 10:00 a.m. to afford the claimant an opportunity to prove his claim.
Serve and file notice of hearing with proof of service thereof on or before December 5, 1956.
Settle order and proceed accordingly.